Mr. Chief Justice Sherard
delivered the opinion of the Court:
The question was not again raised. Under the conditions stated, the error assigned on the point will not be considered. It is not properly before us. .
It appears that defendant'was a niece of plaintiff’s wife, who died in 1908. The answer states that plaintiff had formerly conveyed the property to his wife, “without any other consideration than to protect his said wife and himself against his own reckless and wasteful habits.” The wife left a will devising the property to plaintiff. The Killigans had no children. He had two unmarried sisters living in Washington: she had several nieces and a nephew. Defendant had assisted in nursing Mrs. Killigan during her last illness, and at her death defendant and her husband lived in plaintiff’s house, where he stayed, eating his meals with them. Ill feeling grew up between them, and he left in May, 1912. His bill was filed in August.
It is not important to discuss the cases relating to this general subject. Each turns upon its own special circumstances. Nor would it subserve any useful purpose to review the testimony. It is sufficient to say that while the case is a close one, we find nothing in the evidence that would warrant the conclusion that the learned trial justice committed error in entering the decree *395canceling tbe deed and awarding plaintiff possession of the premises. It is therefore affirmed, with costs. Affirmed.